DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 9-22-2021 non-final rejection filed 12-14-2021.
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

4.	The information disclosure statements (IDS) submitted on 1-13-2022, 12-14-2021 & 10-27-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	Acknowledgment is made of the amendment(s) to claims 1, 13 and cancellation of claims 10-12 in the response filed 12-14-2021.

Specification

6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

EXAMINER’S AMENDMENT

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

- - Measuring Element with An Extended Permeation Resistant Layer - - 

Allowable Subject Matter

9.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not anticipate nor render obvious a second weld along an exterior radius of the diaphragm which seals the diaphragm to the base body.

	
10.	Claims 1-9 and 13-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

 The cited prior art does not anticipate nor render obvious a first seal extending around an exterior radius of the diaphragm to thereby seal the cavity whereby the permeation resistant extends continuously on an inner side surface of the diaphragm at least beyond a connection region of the diaphragm; and sealing the diaphragm to the base body with a second seal extending around an interior radius of the diaphragm whereby the second seal extends over the permeation resistant layer..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856